Citation Nr: 0600959	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-08 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from  August 1979 to July 
1982. This matter comes on appeal from a May 2003 decision by 
the Columbia VA Regional Office.


FINDINGS OF FACT

1.  The RO denied service connection for schizophrenia in a 
June 1995 decision.  Although he was duly notified of this 
decision and of his appellate rights, the veteran did not 
timely appeal the decision.

2.  The evidence submitted since the last final decision of 
June 1995 includes testimony and statements from the veteran 
and a June 2003 opinion from a VA physician; the additional 
evidence was not previously before agency decisionmakers and 
bears directly and substantially upon the specific matter 
under consideration.  This evidence is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for schizophrenia.

3.  Schizophrenia had its onset in service.


CONCLUSION OF LAW

1.  The evidence presented since the June 1995 rating 
decision is new and material; the claim for service 
connection for schizophrenia is reopened.  38 U.S.C.A. §§ 
1110, 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 3.303, 
20.1100, 20.1103 (2005).

2.  Schizophrenia was incurred during active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.102, 
3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In a letter dated in April 
2003, the veteran was notified of the information and 
evidence needed to substantiate and complete her claim, of 
what part of that evidence she was to provide, and what part 
VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  The April 2003 letter 
essentially advised the veteran to let VA know if there is 
evidence or information that she thought would help support 
her claim. 

It is noted that the original rating decision on appeal was 
in May 2003.  Notice fully complying with the provisions of 
the VCAA was provided to the veteran in April 2003.  
Therefore, the veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


Analysis

The RO denied the veteran's original claim for service 
connection for tinnitus in a June 1995  rating decision, 
which was not appealed and became final.  That decision was 
based on a lack of evidence that schizophrenia was linked to 
service.  

Evidence received subsequent to the June 1995 rating action 
includes an opinion provided by a treating VA physician in 
June 2003 and the transcript of the veteran's personal 
hearing in September 2005. The veteran testified in September 
2005 regarding the history of her condition. The VA physician 
in June 2003 explained that the veteran had developed the 
early signs of a schizoaffective disorder while on active 
duty in the military. The physician pointed out that her 
military records indicated that she began having depressive 
symptoms in May 1980, adding that it took many years to 
correctly diagnose her condition due to the need to have a 
longitudinal timeline of the illness. This additional 
evidence was not previously before agency decisionmakers and 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for schizophrenia.  38 U.S.C.A. §§ 1110, 5108; 38 
C.F.R. §§ 3.104, 3.156(a), 3.303, 20.1100, 20.1103.

No medical opinion or other competent medical evidence 
contrary to that proffered by the VA physician in June 2003 
is of record. It is therefore only reasonable to conclude 
that the veteran's chronic psychiatric disorder, 
schizophrenia, did have its onset during military service. 
Accordingly, resolving the benefit of the doubt in the 
veteran's favor, the veteran's claim is reopened and service 
connection is in order. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.102, 3.303.


ORDER

Service connection for schizophrenia is granted.





____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


